Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-23 are pending in this application.
	Applicant’s election without traverse of the invention of Group I in the response filed on 12/3/2021 is acknowledged.  Accordingly, claims 8-20 are withdrawn from further consideration as being directed to non-elected subject matter.  
	Applicant is advised that, upon further review and reconsideration, the invention of Group I is expanded to include the full scope of “sterol biosynthesis inhibitors” as recited in claim 1.  Claims 1-7 and 21-23 will presently be examined to the extent that they read on the expanded elected subject matter. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for control of fungal pathogen, does not reasonably provide enablement for “prevention” of fungal pathogen.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  

Webster’s Dictionary1 defines “prevent” to include “to keep from happening; make impossible by prior action.”  Thus, the breadth and nature of the claim is in the plenary control of fungal pathogens, which are ubiquitous in the environment.  
	The state of the prior art is such that fungal pathogens that infect plants can be controlled but not prevented to the extent “prevent” encompasses.  While the level of one of ordinary skill in the art is high, so is the level of unpredictability.  Fungal spores are ubiquitous, and they can be spread by the wind at any time.  In the absence of a physical barrier, the ordinary skilled artisan would not accept assertion of prevention of fungal pathogens for unspecified duration with a chemical fungicide without substantial objective evidence.  
The amount of direction provided by the inventor and the working examples all point to less than the full scope of “prevention.”  In Table 1, the tested mixture provided good control but they did not “make impossible” the fungal pathogen within the full metes and bounds of the term “prevent.”  Two mixtures of compound I + epoxiconazole provided 62% control and 69% control, which do not rise to the level of control necessary for the full scope of “prevention.”   
For these reasons, the quantity of experimentation needed to use the invention, i.e. prevent fungal pathogen to the full extent “prevent” encompasses, based on the content of the disclosure would be undue.  
further treated on the merits.2
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/122802 in view of WO 2013/007767, Leonard, and Issac.  
WO 2016/122802 discloses compound 145, which is the compound of instant application’s claim-recited formula (I) compound, as a fungicide.  See pages 79 and 246 in view of paragraphs 3-4 and data on pages 456, 463-465.  Low volume activity against wheat leaf blotch, Zymoseptoria tritici, is disclosed as “A,” which is the highest rating.  See Example A, paragraphs 105-107; see also pages 455-456 in view of page 463, LV activity of compound 145 against SEPTTR.  Compound 145 is shown to be effective against many other fungal pathogens (pages 463-465).  Synergistic mixture with other fungicides at weight ratio of 1:100 to 100:1 is disclosed, including mixture with difenoconazole, epoxiconazole, prothioconazole, tebuconazole, and other sterol biosynthesis inhibitor fungicides such as propiconazole, simeconazole, tridemorph, fenpropidin, spiroxamine, and fenhexamid (paragraphs 39-40).  The combined use with another fungicide provides control of “a wider variety of undesirable diseases” (paragraph 40).  Formulation with a phytologically acceptable carrier is disclosed (paragraphs 27-38).  Application to the plant, foliage of the plant, soil, and area adjacent to the plant is disclosed (claims 29-30; paragraphs 26, 28, 43).  Application amount of about 0.1 to 4 pounds/acre, which is equivalent to about 112 to 4483 g/ha, is disclosed (paragraph 47).  
WO 2013/007767 discloses mefentrifluconazole (Compound I-2, Examples 1 and 1a, pages 112-113) as having “good fungicidal activity against phytopathogenic harmful fungi” (page 2, lines 6-8 & see formula I on pages 2-3).  Enantiomer and diastereomer are also disclosed (page 10, last paragraph).  Mefentrifluconazole (Compound I-2) is shown to be effective against early blight on tomatoes (Alternaria solani), grey mold (Botrytis cinerea) on leaves of green pepper, brown rust on wheat caused by Puccinia recondita, soybean rust caused by Phakospora pachyrhizi, and leaf blotch on wheat caused by Septoria tritici (see pages 120-130; in particular, use examples 1-5 on pages 120-121, data on pages 122-123, 127).  Mefentrifluconazole was shown to be more effective than a structurally similar compound that differed only in having a Cl substitution on a phenyl ring instead of the CF3 in mefentrifluconazole (pages 122-123, 127).  “[O]utstanding effectiveness against a broad spectrum of phytopathogenic fungi, including soil-borne fungi” is disclosed (page 78, lines 5-9).  Protection of various crop plants is disclosed (page 78, line 17 to page 79, line 20).  Protection of seeds against fungal attack is disclosed (page 78, lines 9-11, 13-16; page 79, lines 4-5, 11-17; page 85, lines 22-27; paragraph bridging pages 89-90).  Application rate of 0.001 to 2 kg/ha or preferably 0.1 to 0.75 kg/ha is disclosed, and for seed treatment, 0.1 to 1000 g/100 kg of seed or preferably 5 to 100 g/100 kg of seed is disclosed (page 90, line 9-12).  Additional use of another fungicide “results in many cases in an expansion of the fungicidal spectrum of activity being obtained or in a prevention of fungicide resistance development.” (page 90, lines 34-37).  “Furthermore, in many cases, synergistic effects are obtained.” (page 90, line 37).  In binary mixtures, weight ratio can range from 1:100 to 100:1 and preferably from 1:10 to 10:1 (paragraph bridging pages 97-98).  Formulations with liquid or solid carriers and various formulation adjuvants are disclosed (page 86, line 12 to page 87, line 42).  
Leonard discloses the industry definition of “resistance” as loss of field control due to a shift in sensitivity (page 906, section2.2).  Resistance is managed in the field by, inter alia, mixing chemical pesticides (page 907, section 2.3.3).  
Issac further discloses the problem of resistant pathogens and teaches combination of fungicides for minimizing the development of resistance (see the entire article, especially the last paragraph on page 39).
The prior art does not explicitly exemplify a synergistic mixture of the compound of formula I and a sterol biosynthesis inhibitor fungicide such as tebuconazole, prothioconazole, difenoconazole, epoxiconazole, and mefentrifluconazole, but the prior art is fairly suggestive of the same.  WO 2016/122802 teaches synergistic mixtures with other fungicides, including tebuconazole, prothioconazole, difenoconazole, and epoxiconazole.  Synergistic mixture with mefentrifluconazole is suggested by WO 2013/007767.  The ordinary skilled artisan would have been motivated to combine the fungicidal compound of formula I with another fungicide such as tebuconazole, prothioconazole, difenoconazole, epoxiconazole, and mefentrifluconazole in order to expand the spectrum of control and minimize development of resistance.  Control of fungal pathogens such as the causal agent of leaf blotch of wheat, Zymoseptoria tritici (also known as Septoria tritici), would have been obvious from the known activity of formula I compound against many different fungal pathogens, including specifically said pathogen (WO 2016/122802, pages 455-456 in view of page 463, LV activity of compound 145 against SEPTTR).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Evidence of synergistic activity disclosed in the specification has been given due consideration, but the evidence is not sufficient for the entire scope of the claims for the following reasons.
(1) Claim 1 reads on sterol biosynthesis inhibitor fungicides such as propiconazole, simeconazole, tridemorph, fenpropidin, spiroxamine, and fenhexamid.  There is no data for these sterol biosynthesis inhibitor fungicides.  Synergistic data for a mixture of tested fungicides would not be predictive of similar synergistic data for another, structurally divergent fungicide.  For example, the structure of epoxiconazole and fenhexamid are divergent as shown below, and data for a triazole sterol biosynthesis inhibitor would not be predictive for a structurally divergent sterol biosynthesis inhibitor such as fenhexamid.  
                       
    PNG
    media_image1.png
    200
    446
    media_image1.png
    Greyscale

					 Epoxiconazole

			
    PNG
    media_image2.png
    145
    255
    media_image2.png
    Greyscale


			                Fenhexamid

(2) Claim 2 is limited to the tested fungicides, but the ratio of the two fungicides in the mixture is unspecified.  For example, the compound of formula I was tested with prothioconazole at ratios wherein prothioconazole was always present in greater amounts.  There is no data of compound of formula I being present in greater amounts.  It would not be predictable what the result would be, for example if the ratio of compound of formula I to prothioconazole were 200:1, because there would be such a small amount of prothioconazole to exert its activity relative to the compound of formula I that synergism cannot be predicted from the divergent tested ratios.  
Additionally, specification data fails to disclose the individual component data, so it cannot be determined whether greater amount of compound of formula I relative to prothioconazole, for example, would materially affect synergism.  
In In re Kollman, 201 USPQ 193 (CCPA 1979), a decision involving a synergistic herbicidal composition with specific ratios claimed, even though there was extensive data for 16:1, 8:1 and 4:1 ratios, the court affirmed the obviousness rejection of claim 1 which was directed to a ratio range of about 1:10 to 20:1.  Id. at 199-200.  The court held that Appellant’s data was sufficient only for claims 7 and 8, which were directed to 1:1 to 4:1.  
	Therefore, the specification data is not commensurate in scope with that of the claimed subject matter.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/610,124 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim 1 of the instant application is identical to claim 1 of the reference application.  Claim 1 is thereby rejected.  
	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 16/610,124 (reference application) in view of WO 2016/122802 and WO 2013/007767. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	The reference application claims the same synergistic mixture a compound of formula I and sterol biosynthesis inhibitor (claim 1).  The reference application also recites the sterol biosynthesis inhibitor as epoxiconazole, prothiconazole and difenoconazole (claim 2).  The ratio of compound of formula I to epoxiconazole in the reference application, about 10:1 to 1:1.16, overlaps with the ratio of instant application’s claim 6.  The ratio of compound of formula I to difenoconazole in the reference application, about 5:1 to 1:1.6, overlaps with the ratio of instant application’s claim 5.  See also claim 4 of the reference application for a ratio range of compound of formula I to prothioconazole, about 10:1 to 1.3:1.  
Teachings of WO 2016/122802 were discussed above in a previous ground of rejection, and the discussion there is incorporated herein by reference.  In summary, WO 2016/122802 teaches the compound of formula I and its mixture with epoxiconazole, prothioconazole, or difenoconazole wherein the mixture ratio can range from 1:100 to 100:1.  
Teachings of WO 2013/007767 were discussed above in a previous ground of rejection, and the discussion there is incorporated herein by reference.  In summary, WO 2013/007767 discloses mefentrifluconazole as a fungicide and its mixture with another fungicide for expansion of fungicidal spectrum of activity and reducition of fungicide resistance.  In binary mixtures, weight ratio can range from 1:100 to 100:1 and preferably from 1:10 to 10:1 (paragraph bridging pages 97-98). 
	The reference application does not explicitly recite tebuconazole, mefentrifluconazole, or the specific ratios of instant claims 3-7.  However, the reference application claim 1 is directed to synergistic fungicidal mixture comprising mixture a compound of formula I and sterol biosynthesis inhibitor, so the ordinary skilled artisan would have readily recognized that the scope of said claim would include tebuconazole and mefentrifluconazole, particularly in view of the teachings of WO 2016/122802 and WO 2013/007767.  WO 2016/122802 and WO 2013/007767 are suggestive of a ratio within 1:100 to 100:1, so the ratios of instant claims are suggested.  The claims of the reference application are directed to synergistic fungicidal mixtures, so synergistic result would have been expected.   
For these reasons, the ordinary skilled artisan would have recognized that the instant claimed invention is an obvious variation of the invention set forth in the reference application claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 13-14 of U.S. Patent No. 11,206,828 in view of WO 2016/122802.  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.  
	Patented claims 1-2 encompass a synergistic mixture of the compound of same formula I and at least one additional fungicide, which includes epoxiconazole and prothioconazole.  Patented claim 3 recites a ratio of compound of formula I to epoxiconazole of about 16:1, and patented claim 4 recites a ratio of compound of formula I to prothioconazole of about 1:1.  Patented claim 13 is directed to control of the pathogen that is the causal agent of barley scald, and patented claim 14 is directed to a synergistic, fungicidal composition comprising the fungicidal mixture and an agriculturally acceptable carrier.  
	Teachings of WO 2016/122802 were discussed above in the previous ground of rejection, and the discussion there is incorporated herein by reference.  In summary, WO 2016/122802 teaches the compound of formula I and its mixture with prothioconazole or epoxiconazole, wherein the mixture ratio can range from 1:100 to 100:1.  
	The patented claims do not specifically recite a 1:6.4 to 1:52 ratio of compound of formula I to prothioconazole or 4:1 to 1:2 ratio of compound of formula I to epoxiconazole.  However, WO 2016/122802 is suggestive of a ratio within 1:100 to 100:1, so the ratios of instant claims 4 and 6 are suggested.  Patented claims are directed to synergistic fungicidal mixtrures, so synergistic data of the instant specification would have been expected in view of the patented claim disclosure. 
	For these reasons, the ordinary skilled artisan in this field would have recognized that the claimed invention is an obvious variation of the invention set forth in the patented claims.   
	For the foregoing reasons, no claim can be allowed at this time.  Claims 1-7 and 23 have been rejected, and claims 21-23 have been objected to (but the objection precluded further examination on the merits).    
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 IDS filed on 2/3/2020, Non-Patent Literature document no. 26.  
        2 In order to expedite prosecution, Applicant is hereby given advance notice that claim 21 fails to further limit the claim(s) from which it depends.  A mixture per se is not changed or further limited by its recited intended use under the facts of this application.